Title: To James Madison from Robert R. Livingston, 10 May 1802
From: Livingston, Robert R.
To: Madison, James


No. 11.
Dear SirParis 10h May 1802
I am just informed by a letter from Mr. Curwen at Antwerp that he has brought despatches for me but that he can not come up with them in less than 10 days. This will necessarily suspend any farther application to the government on the subject of debts or Luissania having not been favoured wh. a line from you since last decr. I wish to receive your instructions on these interesting subjects. By a letter of the 5th. of March from Mr. Lear I find that the merchants are satisfied with the measures persued at St Domingo so that my application to the government on that subject will of course be considered as premature. I however am very much surprized that the business has been so easily acquiesced in, I had hoped that past experience would have kept our merchants from granting new credits and thereby rendering the payment of their old debts more remote & our demands less attended to. In daily expectation of the arrival of these bills I have procured a promise from the minister of marine that they shall be pun[c]tualy paid. But 60 days makes a great change in the state of things here and had our merchants given no farther credits money would have been found for no provissions can be sent from here And the necessity for esstablishing a future credit wd have had great effect on the measures that might be taken with respect to our past contracts.
I was much pleased to find in Mr. Lears letter the instructions you had given him relative to his conduct with respect to France it was an unequivocal proof that their suspicions as to our wishes & views with respect to the Islands were unfounded & it had a tendency to exonerate the government when our merchants were suspected of favouring the blacks. For this reason I put it in the hands of the Minister & told the first consul that I had done so, at which he appeared to be pleased.
A few days ago another plot was discovered against the life of the first Consul in which Genl Delmas & a Coll. of Dragoons were concerned both have escaped from the officers sent to arrest them some obscure people have been taken up & the thing is as little noticed as possible tho it has given serious uneasiness as discontents prevail in the army particularly in that part of it which composed the army of the Rhine who are dissatisfied with the little notice that is taken of Moreau—as well as with the number of new officers that have been made from among those that were opposed to the revolution. This among other circumstances will lead this government to pass over this plot without endeavouring to dive too deeply into it.
   
   You will find a vote of the Tribunate to give to the first consul “un gage é[c]latant de la reconnaissance nationale.” This has excited various conjectures & by many considered as leading to an immediate change of government it has recd. some check from the discovery of the discontents I have mentioned but is not yet laid asside.

 I pray that I may not be quoted for any matter of intelligence from this country as I find I have been in some of our newspapers. You will find in the papers a state of the finances of france I have no doubt that if no accident happens to the first Consul that they will be able very soon to look all demands in the face & that they will ultimately pay them but for the present every claim meets with great difficulty. I am very sorrey that I have had yet no official information of the sums voted by us for carrying the treaty into effect as I would have made it the basis of a new demand. Indeed I know nothing of what passes with you except from my private friends who are often inaccurate. Not a single paper has reachd me from any port but New York tho there are constant arrivals from the eastern ports. As I have but just heard of the conveyance by which this goes I can only send you this hasty letter. After receiving your despatches I shall take such measures as you may direct & send you the result. I pray you to believe that I am Dear Sir With the highest essteem Your Most Obt hum: Servt.
R R Livingston
 

   
   Draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). Italicized passages are underlined in the draft; Livingston apparently intended them to be encoded.



   
   Tobias Lear described the invasion of Saint-Domingue by French forces and the destruction of Cap Français by General Christophe and his troops. He went on to inform Livingston of the arrangements made with General Leclerc for Americans to supply provisions to the French army, which included bills of exchange drawn on the French government. Lear expressed confidence that the bills would be paid on time, although, he wrote, “many doubt them from their past experience of French Paper.” He told Livingston he had suggested to Leclerc that both parties would benefit if arrangements could be made to pay the bills in the U.S. or, failing that, to establish a fund in Holland where the U.S. “had large payments to make” (Lear to Livingston, 5 Mar. 1802 [AAE: Political Correspondence, U.S., 54:187–92]).



   
   See Livingston to JM, 27 Mar. 1802, and n. 5.



   
   For JM’s instruction to Lear not to “controvert or offend the authority of the French,” see his letter of 8 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:373). It was, as Lear put it in his letter to Livingston, “peculiarly pleasing to me, as it entirely accorded with my own sentiments” (Lear to Livingston, 5 Mar. 1802 [AAE: Political Correspondence, U.S., 54:191]). Livingston gave the original of Lear’s letter to Talleyrand.



   
   Antoine-Guillaume Delmas (1766–1813) was a promising general of division who served in Italy (1799) and with the Army of the Rhine under Moreau (1800). He spent the years from 1802 to 1813 in disgrace, returning briefly to active duty only to be killed at the Battle of Leipzig. His early retirement was due to his “outrageously irreligious attitude” and not to any failed assassination attempt (Tulard, Dictionnaire Napoléon, p. 587). A notice from a Paris newspaper, dated 10 May, printed in the National Intelligencer of 16 July 1802, detailed the circumstances surrounding Delmas’s comments to Napoleon on the celebration of the Concordat.



   
   Jean-Victor Moreau (1763–1813), as commander of the Army of the Rhine, was the architect of the successful campaign against Austria that culminated in the decisive victory at Hohenlinden in December 1800 and led to the peace negotiations at Lunéville. For a time, Moreau was one of the few who rivaled Napoleon in the affections of the army and the French people (Biographie universelle [1843–65 ed.], 29:256–62).



   
   The French national accounts for an X and the projected budget for an XI were published in a supplement to the 12 Floréal an X (2 May 1802) issue of the Paris Moniteur universel.



   
   On 8 May, Chabot de l’Allier, presiding over a session of the tribunate, vowed that Napoleon would be given a brilliant token of national recognition (Moniteur universel, 20 Floréal an X [10 May 1802]). While Napoleon expected to be offered the consulship for life, the legislature offered no more than reelection as first consul for ten years. When Napoleon balked at this measure, a group of senators proposed a national plebiscite on the question of a life consulship, and the first consul’s life tenure was approved by over three million Frenchmen (Tulard, Dictionnaire Napoléon, pp. 1338–39).


